DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 04/02/2020, this is a First Action Non-Final Rejection on the Merits. Claims 35-54 are currently pending in the instant application.
. - It is noted that claims 1-34 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020, 04/30/2020 and 06/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 35-38, 40-42, 44-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nowlin et al (US 2003/0195664 – from IDS), hereinafter “Nowlin”.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 35, 47 and 48, Nowling discloses a teleoperated surgical system / the associated surgical system / the associated control method (e.g. via a grip actuation system within a master/slave robot arrangement to give a system operator tactile feedback of grip strength when gripping small objects), comprising: 
       
    PNG
    media_image1.png
    430
    604
    media_image1.png
    Greyscale

a surgical instrument that includes, a first jaw and a second jaw pivotally coupled to a slave pivot axis (see fig. 12: end effector elements 56a/56b); 
a sensor configured to sense a magnitude of a grip force imparted between the first and second jaws (see [0083] disclosing the use of force sensors at the distal end of the slave mechanism can enable the designer to measure, and hence control, the force applied by the slave to the tissue. Additionally, the use of force sensor at the grip element of the master manipulator can enable the designer to measure, and hence command to the slave, the force being applied by the operator on the handle. See also [0057-0069] disclosing the force can also be sensed using motor position; see figs. 9A-C); and 
         
    PNG
    media_image2.png
    564
    422
    media_image2.png
    Greyscale

a master controller that includes, a first master grip member coupled to be movable about a master pivot axis, wherein movement of the first master grip member about the master pivot axis causes the first jaw to rotate about the slave pivot axis (see fig. 12: input handle 30, first and second grip members 30a-b); and 
a feedback generator to impart a force to the first master grip member that is based upon the sensed magnitude of the grip force in a direction, perpendicular to the master pivot axis (see fig. 9A-C; see [0057-0069] disclosing feedback functionality).
Regarding claim 36, Nowling discloses, wherein the first master grip member includes a longitudinal axis that extends perpendicular to the master pivot axis (see fig. 12 depicting claimed configuration).
Regarding claim 37, Nowling discloses, wherein the surgical instrument includes, an elongated hollow shaft that includes a distal end portion and a proximal end portion (see figs 8A-C and fig 12), and 

    PNG
    media_image3.png
    445
    576
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    518
    728
    media_image4.png
    Greyscale

wherein the first jaw and the second jaw are pivotally coupled to the slave pivot axis, at the distal end portion of the shaft (see fig 8A-D and see fig. 12); 
one or more cables extending within the shaft, the one or more cables coupled to cause the first jaw to rotate about the slave pivot axis in response to one or more rotation forces imparted to the one or more cables (see fig. 7 and see [055] disclosing housing 54 includes mechanical interface elements for actuation of a surgical end effector 56 using motors mounted on the manipulator and cables extending along shaft 50. End effector 56 is coupled to distal end 52 of shaft 50 by a wrist 58. Preferably, wrist 58 provides at least two degrees of freedom, while shaft 50 is rotatable about its axis relative to housing 54, thereby providing three orientational degrees of freedom for surgical end effector 56 within the internal surgical site.);
and 
one or more actuators configured to impart to the one or more rotation forces to the one or more cables to cause the first jaw to rotate toward the second jaw in response to movement of the first master grip master member relative to a master pivot axis (see at least [0017] disclosing a surgical robotic system comprising a master controller having first and second grip members defining a grip separation. An end effector having first and second end effectors is coupled to an actuator such that actuation of the end effector decreases the end effector separation. See also [0055] disclosing end effector 56 is coupled to distal end 52 of shaft 50 by a wrist 58. Preferably, wrist 58 provides at least two degrees of freedom, while shaft 50 is rotatable about its axis relative to housing 54, thereby providing three orientational degrees of freedom for surgical end effector 56 within the internal surgical site.).
Regarding claim 38, Nowling discloses, wherein the one or more actuators are configured to impart a counter-balance cable force to the one or more cables to counter-balance the grip force between the first and second jaws; and wherein the sensor is configured to sense the magnitude of the grip force based upon magnitude of the counter-balance force (e.g. see fig. 12 and fig 9Ai, 9Aii – Examiner further notes that the counter-balancing feature is inherently performed because any actuated gripper will excerpt a counter-balancing force otherwise no grasping possible.).
           
    PNG
    media_image5.png
    351
    368
    media_image5.png
    Greyscale

Regarding claim 40, Nowling discloses, wherein the master controller further includes, a second master grip member; wherein the first and second master grip members are pivotally coupled to one another about the master pivot axis and wherein rotation of the first master grip member toward the second master grip member causes the first jaw to rotate toward the second jaw; wherein the feedback generator is coupled to, impart a force to the second master grip member that is based upon the sensed magnitude of the grip force in a direction, perpendicular to the master pivot axis (e.g. see fig. 12 showing a master controller having two gripping portions that are movable relative to a pivot point).
Regarding claim 41, Nowling discloses, wherein the surgical instrument includes, an elongated hollow shaft that includes a distal end portion and a proximal end portion (see figs 8A-C and fig 12), and 

    PNG
    media_image3.png
    445
    576
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    518
    728
    media_image4.png
    Greyscale

wherein the first jaw and the second jaw are pivotally coupled to the slave pivot axis, at the distal end portion of the shaft (see fig 8A-D and see fig. 12); 
one or more cables extending within the shaft, the one or more cables coupled to cause the first jaw to rotate about the slave pivot axis in response to a rotation force imparted to the one or more cables (see fig. 7 and see [055] disclosing housing 54 includes mechanical interface elements for actuation of a surgical end effector 56 using motors mounted on the manipulator and cables extending along shaft 50. End effector 56 is coupled to distal end 52 of shaft 50 by a wrist 58. Preferably, wrist 58 provides at least two degrees of freedom, while shaft 50 is rotatable about its axis relative to housing 54, thereby providing three orientational degrees of freedom for surgical end effector 56 within the internal surgical site.);
and 
one or more actuators configured to impart to the rotation force to the one or more cables to cause the first jaw to rotate toward the second jaw in response to rotation of the first master grip master member toward the second master grip member (see at least [0017] disclosing a surgical robotic system comprising a master controller having first and second grip members defining a grip separation. An end effector having first and second end effectors is coupled to an actuator such that actuation of the end effector decreases the end effector separation. See also [0055] disclosing end effector 56 is coupled to distal end 52 of shaft 50 by a wrist 58. Preferably, wrist 58 provides at least two degrees of freedom, while shaft 50 is rotatable about its axis relative to housing 54, thereby providing three orientational degrees of freedom for surgical end effector 56 within the internal surgical site.).
Regarding claim 42, Nowling discloses, wherein the one or more actuators are configured to impart a counter-balance cable force to the one or more cables to counter-balance the grip force between the first and second jaws; and wherein the sensor is configured to sense the magnitude of the grip force based upon magnitude of the counter-balance force (e.g. see fig. 12 and fig 9Ai, 9Aii – Examiner further notes that the counter-balancing feature is inherently performed because any actuated gripper will excerpt a counter-balancing force otherwise no grasping possible.).
Regarding claim 44, Nowling discloses, wherein the first master grip member includes a longitudinal axis that has a direction component that extends perpendicular to the master pivot axis (see fig. 12 depicting claimed configuration); wherein the path within the first master grip member has a direction component that extends parallel to the longitudinal axis of the first master grip member (see fig. 12 depicting claimed configuration); wherein the second master grip member includes a longitudinal axis that has a direction component that extends perpendicular to the master pivot axis (see fig. 12 depicting claimed configuration); wherein the path within the second master grip member has a direction component that extends parallel to the longitudinal axis of the first master grip member (see fig. 12 depicting claimed configuration).
Regarding claim 45, Nowling discloses, wherein the feedback generator determines the feedback force based upon the grip force and an angular separation between the first and second master grip members (see fig. 9A-C and see [0057-0069] disclosing the force feedback to the operator manipulating the master input device).
Regarding claim 46, Nowling discloses further including: wherein the master controller further includes, a bias member disposed to urge proximal end portions of the first and second master grip members apart from one another (see fig. 11-12 depicting such biasing feature).
Regarding claim 49, Nowling discloses, wherein imparting the rotation force to cause the first jaw to rotate toward the second jaw includes imparting one or more rotation forces to one or more cables coupled to cause the rotation of the first jaw toward the second jaw in response to the motion of the first master grip member about the first pivot axis (see fig. 7 and see [055] disclosing housing 54 includes mechanical interface elements for actuation of a surgical end effector 56 using motors mounted on the manipulator and cables extending along shaft 50. End effector 56 is coupled to distal end 52 of shaft 50 by a wrist 58. Preferably, wrist 58 provides at least two degrees of freedom, while shaft 50 is rotatable about its axis relative to housing 54, thereby providing three orientational degrees of freedom for surgical end effector 56 within the internal surgical site); and
wherein sensing magnitude of the grip force includes imparting a counter-balance force to the one or more cables to counter-balance the grip force (e.g. see fig. 12 and fig 9Ai, 9Aii – Examiner further notes that the counter-balancing feature is inherently performed because any actuated gripper will excerpt a counter-balancing force otherwise no grasping possible.).
Regarding claim 50, Nowling discloses, wherein sensing magnitude of the grip force includes sensing the magnitude of the grip force based upon magnitude of the counter-balance force (e.g. see fig. 12 and fig 9Ai, 9Aii – Examiner further notes that the counter-balancing feature is inherently performed because any actuated gripper will excerpt a counter-balancing force otherwise no grasping possible.).
Regarding claim 51, Nowling discloses, wherein imparting the rotation force to the first jaw, includes imparting the rotation force in response to motion of the first master grip member toward a second master grip member about the first pivot axis; and further including: imparting a second feedback force to the second maker grip member that is based upon the sensed magnitude of the grip force and that has a force component perpendicular to the first pivot axis (e.g. see fig. 12 showing a master controller having two gripping portions that are movable relative to a pivot point).
Regarding claim 52, Nowling discloses, wherein the first feedback force imparted to the first grip member has a force component in a direction parallel to a longitudinal axis of the first grip member (e.g. see fig. 12 showing a master controller having two gripping portions that are movable relative to a pivot point).
Regarding claim 53, Nowling discloses, wherein the first feedback force imparted to the first grip member has a force component in a direction parallel to a longitudinal axis of the first grip member (e.g. see fig. 12 showing a master controller having two gripping portions that are movable relative to a pivot point); and wherein the second feedback force imparted to the second grip member has a force component in a direction parallel to a longitudinal axis of the second grip member (e.g. see fig. 12 showing a master controller having two gripping portions that are movable relative to a pivot point).
Regarding claim 54, Nowling discloses further including: determining the feedback force based upon a master grip force and an angular separation between the first and second master grip members (see fig. 9A-C and see [0057-0069] disclosing the force feedback to the operator manipulating the master input device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin in view of Yeung et al (US 2009/0163929- from IDS), hereinafter “Yeung”.
Regarding claims 39 and 43, Nowling discloses as discussed above in claims 38 and 42. Nowling is silent to disclose, (claim 39) a support beam configured to support the first and second jaws and the shaft; wherein the sensor includes at least one strain gauge; wherein the sensor and the support beam are configured to sense the magnitude of the grip force based upon stain imparted to the support beam by the counter-balance force. (claim 43) wherein the sensor includes a support beam and at least one strain gauge that are configured to sense the magnitude of the grip force based upon magnitude of the counter-balance force.
However, in the same field of endeavour or analogous art, Yeung teaches the claimed arrangement implemented in a surgical manipulator. Yeung further teaches at [0246] Besides tool-tips forces and moments, haptic feedback also includes the tool-actuation force feedback. Referring to FIG. 26d, the closing and opening of the blades 506 and 508 of the tool 430 is achieved by the vertical motion of the piston 504. The piston 504 is carried by the actuator subassembly 452, which is connected back to the tool-actuation motor 601 via the actuation bar 603. The pinch force at the tool tips of the blades 506 and 508, therefore, is transmitted vertically through the above-mentioned path. Thus, a strain-gauge type sensor 604 is located at middle of the cantilever section of the actuation bar 603 to measure the elastic deformation of the bar 603 to provide tool-actuation force feedback to the controller. The voltage signal generated can be used in force regulation for tool-actuation, or can be reproduced at the hand-controller for tool-actuation haptic feedback via an appropriate human-machine interface (see figs 26b and 26d showing the support beam (bar 603) and strain gauge 604).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nowlin to include the idea of having a support bean and a strain gauge, as taught by Yeung for the benefit of having the tool-actuation force sensor 604 is mounted on the angled actuation bar 603 between the point where the bar 603 is supported by the vertical guide rod 606 and the interface 607 with the tool-actuator subassembly 452. The sensor 604 takes the form of a strain gauge, at which point on the bar 603 the elastic vertical deflection due to the tool-actuation can be measured [0230].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. – US 6,197,017 to Brock et al – which is directed to an articulated apparatus including a plurality of link members each in communication with and rotatably moveable with respect to at least one other adjacent link member about an associated joint between the adjacent link members. The plurality of link members include a first link member that extends in a first direction and is associated with a first joint having an axis of rotation in a second direction that is different than the first direction, and a second link member that extends in a third direction and is associated with a second joint having an axis of rotation in a fourth direction that is substantially coplanar with the third direction.
2. – US 2007/0239028 to Houser et al – which is directed to ultrasonic surgical system has an ultrasonic unit including an instrument operatively connected to an ultrasonic generator, wherein the instrument has an ultrasonic end effector on the distal end of a shaft. The system further includes a positioning unit including a movable arm adapted for releasably holding the instrument, whereby an operator may direct the positioning unit to position the end effector at a surgical site inside a body cavity of a patient for performing a plurality of surgical tasks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664